                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )      Case No. 3:19-CR-176
                                                   )
 UVER ALEXANDER VALERA                             )
 ESQUENAZI                                         )

                                         ORDER

        On January 27, 2021, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing in this case. The following day, Magistrate Judge Shirley filed a

 Report and Recommendation (“R&R”) recommending: (1) that the Court find that the plea

 hearing in this case could not be further delayed without serious harm to the interests of

 justice; (2) that the defendant’s plea of guilty to the charges in Counts One and Three of

 the Indictment be accepted; (3) that the defendant be found guilty of those charges; (4) that

 a decision on whether to accept the plea agreement be deferred until sentencing; and (5)

 that the defendant remain in custody until his sentencing hearing. [Doc. 64]. No objections

 have been filed to the R&R, and the time for doing so has now passed. See Fed. R. Crim.

 P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Doc. 64] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on January 27, 2021, could not
        have been further delayed without serious harm to the interests of justice;




Case 3:19-cr-00176-RLJ-DCP Document 68 Filed 02/12/21 Page 1 of 2 PageID #: 277
       2. The defendant’s plea of guilty to Count One of the Indictment, that is, of
       knowingly conspiring to commit wire fraud, in violation of 18 U.S.C. §§
       1343 and 1349, and Count Three of the Indictment, that is, of committing
       aggravated identity theft, in violation of 18 U.S.C. §§ 2 and 1028A(a)(1), (b),
       and (c)(4) and (5), is ACCEPTED;

       3. The defendant is ADJUDGED guilty of Counts One and Three of the
       Indictment;

       4. The decision whether to accept the parties’ plea agreement is
       DEFERRED until sentencing; and

       5. The defendant shall remain in custody until sentencing, which is
       scheduled to take place on Tuesday, May 18, 2021, at 10:45 a.m. in
       Knoxville.

              IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             2

Case 3:19-cr-00176-RLJ-DCP Document 68 Filed 02/12/21 Page 2 of 2 PageID #: 278
